DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently under examination.   

Priority
This application is a DIV of 16/233,102 filed on 12/27/2018, now PAT 10959945, and claims benefit of US Provisional Application No. 62/645,801 filed on 03/21/2018.
(I) This application discloses and claims only subject matter disclosed in prior application no. 16/233,102, filed on 12/27/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
However, claims 11-16 are not either claimed or restricted in the prior application no. 16/233,102. Thus, claims 11-16 should be a continuation of 16/233,102.

(II) Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/645,801, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-20 recite “a plurality of thiol-reactive sites”, “a molecule comprising at least two thiol groups”, “a solubility in water of less than about 1.0 mg/ml”, “crosslinked… at a pH… between about 3.2 and about 5.0”, “a thiolated poly(ethylene glycol)”, “a concentration in the composition at least about 10 times (or 100 time) greater than the solubility in water”, and/or “iodoacetate, bromoacetamide, iodoacetamide, and maleimide”, which are not disclosed by the Application No. 62/645,801. Thus, the priority date of claims 1-20 is 12/27/2018.

Information Disclosure Statement
Three information disclosure statements (IDS) filed on 02/19/2021, 06/23/2021, and 02/04/2022 have been considered.

Claim Objections
Claims 11 and 16 are objected to because of the following informalities: In claim 11, change the incorrect recitation “the mixture” (last line), which refers to the preceding recitation “a mixture’ before crosslinking, to “the crosslinked mixture”. In claim 16, change the incorrect recitation “The crosslinked” (line 1) to “A crosslinked” to become an independent claim. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of copending Application No. 17/590,213 (Mann, the claim set of 02/01/2022) in view of Valenta (Advanced Drug Delivery Reviews 57:1692-1712, 2005, hereinafter referred to as Valenta ‘2005, also listed in IDS filed on 02/19/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl ‘213 claims “A method for making a crosslinked composition, the method comprising: forming a mixture comprising: a glycosaminoglycan comprising a plurality of thiol-reactive sites (or a modified hyaluronic acid; or methacrylated or acrylated hyaluronic acid), and a molecule comprising poly(ethylene glycol) and having at least two thiol groups (or poly(ethylene glycol) dithiol), wherein the molar ratio of the thiol groups to the thiol-reactive sites is at least 2:1; and crosslinking the glycosaminoglycan and the poly(ethylene glycol) at a pH between about 3.2 and about 5.0” (claims 15-18), and “wherein the mixture further comprises at least one of a cationic polymer, a mucoadhesive agent, a therapeutic agent, or any combination thereof” (claim 19), reading on claims 1-4, 7, 10-14, and 16-18.
Appl ‘213 did not explicitly claim “the composition is dried”, “the mucoadhesive agent is selected from the group consisting of methylcellulose, hydroxymethylcellulose, hydroxyethylcellulose, and hydroxypropylcellulose”, “the therapeutic agent comprises one or more of distinct agents in the following list: an antimicrobial agent, an antibacterial agent, an antiviral agent, an estrogen, and an estrogen derivative”, and/or “drying the crosslinked mixture”, required by claims 1, 8, 9, 11, and 19. 
Valenta ‘2005 disclosed that vagina is an important area of the reproductive tract and serves as a potential route of drug administration. The advantage of starting with a dry, drug-impregnated polymer is to obtain the desirable zero order release rate. Mucoadhesive polymers play a major role and mucoadhesive polymer-systems include poly(acrylates), chitosan, cellulose derivatives, hyaluronic acid derivatives, poly(ethylene glycol), Na-alginate and gelatine. The dissolution rates of metronidazole vaginal tablets based on sodium carboxymethyl-cellulose (NaCMC), methylcellulose (MC), and hydroxypropyl methylcellulose (HPMC) is in the following order in water: MC > NaCMC >HPMC. A combination of hyaluronic acid and hydroxyethyl cellulose (HEC) can repair vaginal dryness to some extent (page 1706, left col., para.1; page 1692, Abstract; page 1704, left col., para. 4; page 1705, left col., para. 5). Due to the immobilization of thiol groups, the cohesive properties of the polymeric carrier matrix were strongly improved avoiding an irritating vaginal secretion of eroded polymer fragments. Normal microflora predominantly lactobacilli produce sufficient lactic acid to acidify vaginal secretions to pH 3.5-4.5. As a drug must be in solution before it can be absorbed the presence of a film of moisture will be an advantage. The vaginal cavity has been used for the delivery of locally acting drugs such as antibacterial, antifungal, antiprotozoal, antiviral, anti-inflammatory, and spermicidal agents, prostaglandins and steroids (page 1703, right col., para. 3; page 1704, left col. para. 1; page 1695, left col., para. 2; page 1696, left col., para. 1; right col., para. 2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the drug-delivery crosslinked composition of Appl ‘213 with drying and methylcellulose (MC), hydroxyethylcellulose (HEC), or hydroxypropyl methylcellulose (HPMC) in view of Valenta ‘2005 to prepare mucoadhesive drug delivery system in vagina, which would achieve Applicant’s claims 1-20. The method or the composition made by the method meets all structural limitation of claimed method or composition and would arrive the same intended results or properties, including “the therapeutic agent has a solubility in water of less than about 1.0 mg/ml”, and “the therapeutic agent has a concentration in the composition at least about 10 times (or 100 times) greater than the solubility in water”, required by claims 1, 5, 6, 15, and 20. “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). See MPEP § 2144.06 [R-08.2012] [I]. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. Claims 1-20 are free of art and the closest art is made to the record in the parent Application No. 16/233,102. Prestwich et al. (US Patent No. 8,859,523, published on October 14, 2014, also listed in IDS filed on 02/19/2021) disclosed Hydrogel Preparation: Thiolated hyaluronic acid (HA) and/or thiolated gelatin were dissolved in cell culture medium. Two α,ß-unsaturated ester and two α,ß-unsaturated amide derivatives of polyethylene glycol (PEG) were synthesized and used to crosslink thiolated HA and gelatin (FIG. 14). Accordingly, 1 ml of the stock reactive PEG solution was added to 4 ml of the thiolated HA, thiolated gelatin solution, or a blend of the two components, and mixed for 30 seconds. Gel formation occurred within 10 min (PEGDA) to several days (PEGDMA). The resulting hydrogels were then incubated in medium (pH 4.5 or 1.0) to quench the crosslinking addition (col. 33, lines 63-67; col. 34, lines 1-8, 18, and 19). Any of the compounds produced by the methods can include at least one pharmaceutically-acceptable compound. The resulting pharmaceutical composition can provide a system for sustained, continuous delivery of drugs. Hydrophobic molecules, such as dexamethazone and prednisone are released slowly from the compound as it swells in an aqueous environment. The compound can be applied onto a tissue in the form of a film, for example, a film dressing on the surface of the tissue, and/or to adhere to a tissue to another tissue or hydrogel film. The hydrogels were evaporated in air to dryness for several days to form the films. Administration can be topically, including vaginally or rectally (col. 15, lines 11-15; col. 19, lines 7-10; col. 20, lines 20-23; col. 38, lines 27-29; col. 17, lines 15-17). A method for coupling a compound by reacting a first thiolated macromolecule having at least one thiol-reactive electrophilic functional group with at least one compound having at least two thiol groups. Any of the macromolecules and thiol-reactive electrophilic functional groups described above can be used in this aspect. The formula I: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Thiol-reactive electrophilic functional group, Y is hyaluronan and L is CH2CH2 or CH2CH2CH2. In another aspect, Q is an acrylate, a methacrylate, an acrylamide, or a methacrylamide. In one aspect, examples of compounds having at least two thiol groups include, but are not limited to, propane-1,3-dithiol, polyethylene glycol-α,Ω-dithiol, para, ortho, or meta-bisbenzyl thiol, dithiothreitol, a peptide containing two or more cysteine residues, or dendrimeric thiols (col. 11, lines 60-67; col. 12, lines 1-27). However, the references did not teach or suggest the recitation “the glycosaminoglycan is crosslinked to the molecule A at a pH consisting of a value between about 3.2 and about 5.0”, “crosslinking the glycosaminoglycan and the molecule A at a pH consisting of a value between about 3.2 and about 5.0, and “the modified hyaluronic acid is crosslinked to the poly(ethylene glycol) at a pH consisting of a value between about 3.2 and about 5.0”, required by claims 1, 11, 16, and 17, and limited by the closed transitional phrase “consisting of” to exclude other pH, such as 6 or 7, also taught and/or suggested by the references. Furthermore, the pH determines the gelation or viscosity of the final product, as indicated by the Prestwich et al., and thus the final structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623